Citation Nr: 0402737	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left ear condition.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach condition, to include duodenal ulcer.  

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active service from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that the veteran had not submitted new 
and material evidence to reopen his claims of entitlement to 
service connection for a left ear condition, and a stomach 
condition (to include duodenal ulcer), and which denied a 
claim for special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1997, the 
Board denied the veteran's claims of entitlement to service 
connection for a left ear disability, and duodenal ulcer 
disease.

2.  The evidence received since the Board's January 1997 
decision denying the veteran's claim for service connection 
for a left ear disability which was not previously of record, 
and which is not cumulative of other evidence of record, does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The evidence received since the Board's January 1997 
decision denying the veteran's claim for service connection 
for duodenal ulcer disease, which was not previously of 
record, and which is not cumulative of other evidence of 
record, does not raise a reasonable possibility of 
substantiating the claim.

4.  The veteran has a combined disability rating of 90 
percent; he was awarded VA nonservice-connected disability 
pension benefits by action of the RO in August 2001.

5.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

6.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

7.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's January 1997 decision denying the veteran's claim for 
service connection for a left ear disability; the claim for a 
left ear condition is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).  

2.  New and material evidence has not been received since the 
Board's January 1997 decision denying the veteran's claim for 
service connection for duodenal ulcer disease; the claim for 
a stomach condition is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  

3.  The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A review of the claims files shows that in July 1994, the RO 
denied claims for service connection for a left ear 
disability, and duodenal ulcer disease.  The veteran 
appealed, and in January 1997, the Board denied the claims.  
Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In November 2001, the veteran applied to reopen these claims.  
In March 2002, the RO denied the claims after determining 
that new and material evidence had not been presented.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2003).  

The most recent and final denial of these claims was the 
Board's decision dated in January 1997.  Therefore, the Board 
must determine if new and material evidence has been 
submitted since the Board's January 1997 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for ulcers, peptic (gastric or 
duodenal), or sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2003).  

The evidence of record at the time of the Board's January 
1997 decision included the veteran's service medical records.  
These records included an entrance examination report, dated 
in July 1968, which contained audiometric results that did 
not reveal hearing loss as defined at 38 C.F.R. § 3.385, and 
there was no other finding of hearing loss or a left ear 
condition.  A May 1969 report noted that the veteran 
complained of a decrease in left ear hearing and an earache.  
The diagnosis was otitis externa.  He was apparently given an 
"H2" profile.  Two June 1969 audiograms showed that the 
left ear had hearing loss (the results were converted to 
ISO), as defined at 38 C.F.R. § 3.385.  One of these reports 
noted that the veteran reported that he had been unable to 
hear from his left ear for the previous eight to nine years.  
The diagnosis noted a high frequency nerve condition, A.S. 
(left ear).  The veteran's separation examination report, 
dated in February 1971, showed that his ears and drums were 
clinically evaluated as normal, and contained audiometric 
results that did not reveal hearing loss as defined at 38 
C.F.R. § 3.385.  In an accompanying report of medical 
history, the veteran indicated that he had had "hearing 
loss," however, the examiner did not note any left ear 
disorder.  

The other evidence consisted of lay statements from the 
veteran and his wife, VA examination reports, dated in March  
and April of 1994, and reports from a private health care 
provider, dated between 1981 and 1991.  The VA reports 
contained a diagnosis of duodenal ulcer "by history."  

At the time of the Board's January 1997 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had a left ear disability, or a duodenal ulcer 
(i.e., a diagnosis of a duodenal ulcer that was not "by 
history"), or that either a left ear condition, or a 
duodenal ulcer, was related to the veteran's service.  

Evidence received since the Board's January 1997 decision 
includes VA examination and outpatient treatment reports, 
dated between 1997 and 2002, reports from private health care 
providers, dated between 1997 and 2002, and a decision of the 
Social Security Administration (SSA), dated in May 1998.  The 
VA outpatient treatment reports contain diagnoses of peptic 
ulcer (by history).  A VA audio examination report, dated in 
December 2000, shows that the veteran's left ear had hearing 
loss as defined at 38 C.F.R. § 3.385.  A VA stomach 
examination report, dated in December 2000, shows that the 
veteran's diagnoses included peptic ulcer disease.  A VA aid 
and attendance or housebound examination report, dated in 
December 2001, shows that the veteran asserted that he had 
peptic ulcer disease, and that he had been given hearing aids 
which he had lost.  There was no relevant diagnosis.  

The Board notes that the submitted evidence also includes a 
report from Dr. Rafael A. Cruz Mena, dated in February 1997, 
and reports of emergency room treatment from the Health 
Services and Facilities Administration, dated between 1988 
and 1996.  However, none of this evidence shows treatment for 
the claimed conditions.  
 
A decision of the Social Security Administration (SSA), dated 
in May 1998, shows that the SSA determined that the veteran 
was disabled as of June 1, 1996, and that he had severe 
impairment due to high blood pressure and a 
depressive/anxiety disorder.  

A.  Left Ear Condition

The record contains evidence that was not of record at the 
time of the Board's January 1997 decision, is not cumulative, 
and is "new" within the meaning of 38 C.F.R. § 3.156.  
However, the Board finds that this evidence is not material 
evidence.  The pertinent evidence consists of a diagnosis of 
left ear hearing loss that is dated about 29 years after the 
veteran's separation from service, and none of this evidence 
is competent evidence showing that the veteran's left ear 
hearing loss is related to his service, or that the veteran 
has any other left ear disorder that is related to his 
service.  The Board therefore finds that this evidence does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  The claim is therefore not 
reopened.  

B.  Stomach Condition

The record contains evidence was not of record at the time of 
the Board's January 1997 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material evidence.  
The pertinent evidence consists of a diagnosis of peptic 
ulcer disease that is dated about 29 years after the 
veteran's separation from service, and none of this evidence 
is competent evidence showing that the veteran has a duodenal 
ulcer (or any other stomach condition) that is related to his 
service.  The Board therefore finds that this evidence does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  The claim is therefore not 
reopened.  

II.  Special Monthly Pension

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires  that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In November 2001, the veteran filed his claim.  In March 
2002, the RO denied the claim.  

The Board notes that the veteran's only service-connected 
disability is a right ankle medial malleolous fracture, 
evaluated as 0 percent disabling.  The veteran has a combined 
disability rating for service-connected conditions of 0 
percent.  With regard to his nonservice-connected 
disabilities, they are as follows: depression, evaluated as 
70 percent disabling; insulin-dependent diabetes mellitus, 
evaluated as 60 percent disabling, degenerative joint 
disease, evaluated as 20 percent disabling, severe arterial 
hypertension, evaluated as 10 percent disabling; and left ear 
hearing loss, duodenal ulcer disease, and sinusitis, each 
evaluated as 0 percent disabling.  The veteran has a combined 
disability rating for nonservice-connected conditions of 90 
percent.  He was awarded VA nonservice-connected disability 
pension benefits by action of the RO in August 2001.

The relevant medical evidence includes non-VA reports, and VA 
outpatient treatment and examination reports, dated between 
November 2000 and 2002.  See 38 C.F.R. § 3.400(o)(2).

The VA outpatient treatment reports show that the veteran 
received treatment for conditions that included diabetes 
mellitus, hypertension and gastroesophageal reflux disease.  
The report show that on a number of occasions, the veteran 
was noted to be ambulatory, alert and oriented.  A May 2001 
report notes that he was not exercising as recommended.  
Several reports note that he was asymptomatic, with no gross 
motor or sensory deficits.  A February 2002 report notes that 
he was doing more exercise and had lost weight.  

A VA "aid and attendance or housebound" examination report, 
dated in December 2001, shows that the examiner reported that 
the veteran had a medical history that included depression, 
allergic rhinitis, sinusitis, peptic ulcer disease, high 
blood pressure, diminished left ear hearing, diabetes 
mellitus and left knee pain.  The examiner noted that the 
veteran came to the appointment by himself, and that he was 
not hospitalized.  The veteran's vision was noted to be 
"fairly good," and he was described as being mentally sound 
and capable of managing his benefit payments.  The veteran's 
day was noted to include attending to the needs of nature, 
and personal hygiene. He stated that during a typical day, he 
usually ate, watched television and rested in his hammock.  
His gait was normal, and the examiner noted that there were 
no restrictions in his upper extremities, and that he could 
attend to ADL's (activities of daily living) and the needs of 
nature by himself without assistance.  He was able to walk 
well for approximately one kilometer, without mechanical 
aids, and with adequate propulsion and balance.  The examiner 
stated that the veteran could leave his home whenever 
necessary to attend medical appointments, go to church, the 
barber shop and the bank.  The veteran's diagnoses were 
diabetes mellitus, arterial hypertension, sinusitis by 
history, allergic rhinitis by history, and degenerative joint 
disease of the left knee, status post meniscectomy.  

The claims file contains several VA examination reports, 
dated in December 2000.  These reports show that the 
veteran's diagnoses included left ear hearing loss, diabetes 
mellitus type 2, "mild to moderate" degenerative joint 
disease of the knees, and post-surgical changes of the left 
knee with non-visualization of the lateral meniscus of the 
left knee, allergic rhinitis, peptic ulcer disease, medium 
hiatal hernia, nonerosive gastritis, and major depression.  
The findings in these reports include a normal gait.  A VA 
joints examination report shows that the veteran complained 
of knee pain precipitated by walking, standing and sitting a 
lot, and reported that a total knee replacement had been 
recommended.  He complained that his activities were 
restricted and that he was in bed "all the time."  On 
examination, there was no objective evidence of painful 
motion, instability, weakness, or abnormal movement and there 
was a normal gait cycle.  A diabetes mellitus examination 
report notes that there was no evidence of restriction of 
activities.  A VA mental disorders examination report shows 
that the veteran complained that his wife, and other people, 
didn't pay enough attention to him.  He stated that he stayed 
in bed and he just didn't feel like doing anything, and that 
his family resented this and let him know about it.  On 
examination, memory and intellectual functioning were 
adequate, judgment was fair, and insight was superficial.  
The report contains a global assessment of functioning (GAF) 
score of 45.  

In the Board's view, the evidence is insufficient to show 
that the veteran is in need of regular aid and attendance.  
The previously discussed VA outpatient treatment and 
examination reports indicate that the veteran is not in need 
of aid and attendance of another person.  These reports 
indicate that the veteran's gait is normal, that there are no 
restrictions in his upper extremities, and that he can attend 
to ADL's and the needs of nature by himself without 
assistance.  He is able to walk well for approximately one 
kilometer, without mechanical aids, and with adequate 
propulsion and balance.  The veteran can leave his home 
whenever necessary to attend medical appointments, go to 
church, the barber shop, and the bank.  Therefore, the Board 
finds that the veteran is not so nearly helpless as to 
require the regular aid and attendance of another person.  In 
other words, the criteria for entitlement to special monthly 
pension on account of the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.352(a).

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the Board notes that, despite 
the veteran's multiple disabilities, the evidence shows that 
he is not housebound, and that he does not have a single 
permanent disability that is evaluated as 100 percent 
disabling.  Since having a single disability which is 
evaluated as 100 percent disabling is a threshold requirement 
for an increased pension benefit based on housebound status, 
38 U.S.C.A. § 1521(e) and 38 C.F.R. § 3.351(d), it is 
apparent that the basic requirements for special monthly 
pension on the account of being housebound have not been met, 
and that the RO was correct in denying housebound benefits.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).

III.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002)), which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the March 2002 rating decision 
and the July 2002 statement of the case.  See also, duty to 
assist letters, dated in November 2001 and January 2002.  In 
these letters the RO informed the appellant that, provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims.  He was asked to identify all 
evidence which he desired VA to help him obtain within 60 
days.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  He has been informed of 
the evidence needed to support his claim, and of which 
evidence he should provide and which evidence VA would 
obtain.  Given the foregoing, there is no issue as to whether 
VA has complied with its duty to notify the veteran of his 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board further notes that he was 
provided with these notices prior to the RO's adjudication of 
his claims.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folder.  It has also arranged for VA 
examinations.  In view of the foregoing, the Board finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to establish his claims.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a left ear 
condition, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a stomach 
condition, the appeal is denied.

Special monthly pension based on the need for regular aid and 
attendance or at the housebound rate is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



